DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claim filed on 11/22/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,492,010. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-36 of U.S. Patent No. 10,492,010 are clearly anticipated or similar in scope to the rejected claim 1 of the U. S. Pat. App (No. 17/532,949) with only obvious wording variations. For example:
U. S. Pat. App No. 16/790,455
U.S. Patent No. 10,492,010
1. A contact hearing protection device comprising: 
a perimeter platform; 
a chassis connected to the perimeter platform; 
a microactuator connected to the perimeter platform through one or more bias springs at a proximal end thereof, wherein the microactuator comprises a microactuator reed extending from a distal end of the microactuator, the microactuator reed being adapted to move the umbo platform in response to external sound; 
a control system including at least one variable limiting element, the control system being connected to the microactuator reed wherein the control element comprises at least one damper connected in parallel with at least one spring element; and the umbo platform being connected to the microactuator reed at a distal end of the microactuator reed and to the at least one limiting element at a point along the length of the microactuator reed the limiting element increasing the limiting in response to an increased magnitude of movement of the umbo platform.  
1. A tympanic lens, comprising: 
a chassis; 
a perimeter platform connected to the chassis; 
a microactuator connected to the chassis through at least one bias spring positioned at a proximal end of the microactuator; 
a damper separate from and attached to the at least one bias spring; 
an umbo platform attached to a distal end of the microactuator; 
and a photodetector mounted on said chassis and electrically connected to the microactuator through at least one wire, wherein the damper comprises a viscoelastic material in contact with the at least one bias spring, and wherein the viscoelastic material is configured to become stiffer or more viscous as a vibration frequency of the tympanic lens increases.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,779,094. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10,779,094 are clearly anticipated or similar in scope to the rejected claim 1 of the U. S. Pat. App (No. 17/532,949) with only obvious wording variations. For example:
U. S. Pat. App No. 16/790,455
U.S. Patent No. 10,779,094
1. A contact hearing protection device comprising: 
a perimeter platform; 
a chassis connected to the perimeter platform; 
a microactuator connected to the perimeter platform through one or more bias springs at a proximal end thereof, wherein the microactuator comprises a microactuator reed extending from a distal end of the microactuator, the microactuator reed being adapted to move the umbo platform in response to external sound; 
a control system including at least one variable limiting element, the control system being connected to the microactuator reed wherein the control element comprises at least one damper connected in parallel with at least one spring element; and the umbo platform being connected to the microactuator reed at a distal end of the microactuator reed and to the at least one limiting element at a point along the length of the microactuator reed the limiting element increasing the limiting in response to an increased magnitude of movement of the umbo platform.  
1. A tympanic lens, comprising: 
a chassis; 
a perimeter platform connected to the chassis; 

a microactuator connected to the chassis through at least one bias spring positioned at a proximal end of the microactuator; a damper separate from and attached to the at least one bias spring; an umbo platform attached to a distal end of the microactuator; and 
a current source mounted on said chassis and electrically connected to the microactuator through at least one wire, wherein the damper comprises a viscoelastic material in contact with the at least one bias spring, and wherein the viscoelastic material is configured to become stiffer or more viscous as a vibration frequency of the tympanic lens increases.
2. A tympanic lens according to claim 1, wherein the viscoelastic material comprises silicone.
3. A tympanic lens according to claim 1, wherein the viscoelastic material comprises a silicone gel.
4. A tympanic lens according to claim 1, wherein the at least one bias spring comprises a series of coils and the viscoelastic material fills the center of the coils.
5. A tympanic lens according to claim 4, wherein the at least one wire passes through the center of the series of coils at a right angle to the series of coils.
6. A tympanic lens according to claim 1, wherein the damper stiffens the at least one bias spring.
7. A tympanic lens according to claim 1, wherein the damper limits or prevents side to side motion of the microactuator with respect to the perimeter platform.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, it recites the limitation of “the unbo platform” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rucker et al. (U. S. Pat. App. Pub. – 2017/0195801).
	Regarding claim 1, Rucker et al. disclose a contact hearing protection device comprising: a perimeter platform (155, [0047]); a chassis connected to the perimeter platform (170, [0047]); a microactuator (140) connected to the perimeter platform through one or more bias springs (180) at a proximal end thereof, wherein the microactuator comprises a microactuator reed (350) extending from a distal end of the microactuator, the microactuator reed being adapted to move an umbo platform (160) in response to external sound; a control system including at least one variable limiting element (tympanic lens 100 controlling sound pressure via microactuator 140 having damper 185 (variable limiting element); figure 7C; [0050]), the control system being connected to the microactuator reed wherein the control element comprises at least one damper connected in parallel with at least one spring element; and the umbo platform being connected to the microactuator reed at a distal end of the microactuator reed and to the at least one limiting element at a point along the length of the microactuator reed the limiting element increasing the limiting in response to an increased magnitude of movement of the umbo platform (damper 185 limits movement of umbo platform 160 via bias springs 180 in response to a higher level of movement (increased magnitude of movement); [0047, 0049-0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651